EXHIBIT 10.1

 

AMENDMENT NO. 3

TO

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS AMENDMENT NO. 3 (“Amendment No. 3”) dated as of this 22nd day of December,
2005 to the Amended and Restated Revolving Credit and Term Loan Agreement among
HARDINGE INC. (the “Borrower”), the Banks signatory thereto (the “Banks”),
MANUFACTURERS AND TRADERS TRUST COMPANY, as Agent and Lead Arranger, JPMORGAN
CHASE BANK, N.A., as Syndication Agent, and KEYBANK NATIONAL ASSOCIATION, as
Documentation Agent.

 

THIS AMENDMENT NO. 3 IS MADE WITH REFERENCE TO THE FOLLOWING FACTS:

 

R.1                               The Borrower, the Banks, the Agent, the
Syndication Agent and the Documentation Agent entered into an Amended and
Restated Revolving Credit and Term Loan Agreement dated on or about January 28,
2005 (as amended from time to time, the “Loan Agreement”).

 

R.2                               Pursuant to the terms of Amendment No. 1 to
the Amended and Restated Revolving Credit and Term Loan Agreement dated
February 11, 2005, the Borrower, the Banks, the Agent, the Syndication Agent and
the Documentation Agent amended Section 6.09 of the Loan Agreement.

 

R.3                               Pursuant to the terms of Amendment No. 2 to
the Amended and Restated Revolving Credit and Term Loan Agreement dated July 16,
2005, the Borrower, the Banks, the Agent, the Syndication Agent and the
Documentation Agent amended various provisions of the Loan Agreement concerning
the pledge of stock and related collateral of the Borrower’s foreign subsidiary
known as Hardinge Taiwan Limited.

 

R.4                               The Borrower, the Banks, the Agent, the
Syndication Agent and the Documentation Agent now desire to further amend
certain of the others sections of the Loan Agreement as outlined in this
Amendment No. 3.

 

R.5                               The Borrower, the Banks, the Agent, the
Syndication Agent and the Documentation Agent also now desire to include
provisions within the Loan Agreement for a new $20,000,000.00 bridge loan credit
facility.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Definitions.  Except as otherwise set
forth herein, as used in this Amendment No. 3, the terms defined in the Loan
Agreement shall have the meanings assigned to them in the Loan Agreement.

 

2.                                       Amendments. As of the “Amendment No. 3
Effective Date” (as such term is defined in Section 2.9 below):

 

2.1                                 In Article I of the Loan Agreement, the
definition of “Aggregate Commitment” shall be modified to read as follows:

 

“Aggregate Commitment” means, on any date of determination, the aggregate amount
on such date of the Commitments of all of the Banks.  On the Amendment No. 3
Effective Date, the Aggregate Commitment shall be increased by the amount of the
Aggregate Bridge Loan Commitment.

 

2.2                                 In Article I of the Loan Agreement, under
the definition of “Compliance Certificate” the reference to Section 6.02(c) is
changed to Section 6.02(d) and the phrase “in connection with both the Existing
Revolving Loans and the Existing Term Loans” in the last lines under the
definition of “Guaranty” is deleted and replaced with the following language:
“…which guaranties were originally delivered in connection with the Existing
Revolving Loans and the Existing Term Loans…”

 

2.3                                 In Article I of the Loan Agreement, the
definition of “Commitment” shall be modified to read as follows:

 

“Commitment” means, with respect to a Bank, its respective Revolving Credit
Commitment, Term Loan Commitment and Bridge Loan Commitment (if any).

 

2.4                                 In Article I of the Loan Agreement, the
following sentence shall be included as a new last sentence for the definition
of “Interest Period”:

 

Interest Periods related to the Bridge Loans shall be limited to one-month
periods and no Interest Period applicable to the Bridge Loans may expire on a
date that is later than the Bridge Loans Maturity Date.

 

2

--------------------------------------------------------------------------------


 

2.5                                 In Article I of the Loan Agreement, the
definition of “Loan” or “Loans” shall be modified to read as follows:

 

“Loan” or “Loans” means, as the context may require, Revolving Loans, Term Loans
and/or Bridge Loans.

 

2.6                                 In Article I of the Loan Agreement, the
definition of “Notes” shall be modified to read as follows:

 

“Notes” means, collectively, the Revolving Credit Notes, the Swing Line Note,
the Term Loan Notes and the Bridge Loan Notes, and “Note” means any of the
Notes.

 

2.7                                 In article I of the Loan Agreement,
sub-section (d) of the definition of “Pro Rata Share” shall be re-lettered as
sub-section (e) and the following shall be inserted as a new sub-section (d) for
said definition:

 

(d)                                 with respect to a Bank’s obligation to make
Bridge Loans and prior to the acceleration of all amounts due under the Notes in
accordance with Section 9.02, to receive payment of principal, interest, fees,
costs and expenses with respect thereto: (i) prior to the Aggregate Bridge Loan
Commitment being terminated or reduced to zero, the percentage obtained by
dividing: (x) such Bank’s Bridge Loan Commitment, by (y) the Aggregate Bridge
Loan Commitment, and (ii) from and after the time that the Aggregate Bridge Loan
Commitment has been terminated or reduced to zero, the percentage obtained by
dividing: (x) the aggregate unpaid principal amounts of such Bank’s Bridge Loan
Credit Exposure due under the terms of the Bridge Loan Notes delivered to such
Bank by the Borrower under the terms of this Agreement, by (y) the Aggregate
Bridge Loan Commitment.

 

2.8                                 In Article I of the Loan Agreement, the
definition of Required Lenders shall be modified to read as follows:

 

“Required Banks” means, (a) at any time while no Obligations are outstanding,
Banks having Commitments equal to at least 66 2/3% of the Aggregate Commitments
and, (b) at any time while any Obligations remain outstanding and unpaid, Banks
having a Revolving Credit Exposure, unpaid principal with respect to their
Bridge Loans and unpaid principal with respect to their Term Loans which
constitute at least 66 2/3% of the sum of (i) the Aggregate Revolving Credit
Exposure and (ii) the unpaid principal amount of all outstanding Term Loans and
Bridge Loan.

 

3

--------------------------------------------------------------------------------


 

2.9                                 In Article I of the Loan Agreement, the
following definitions shall be added:

 

“Additional Technical Information” shall mean and refer to the technical
information required for the manufacture of the products, accessories and
spares, including but not limited to blueprints, designs, schematics, drawings,
specifications, computer source and object codes, customer lists and other
proprietary rights and assets of a similar nature, all as described with
particularity in the Bridgeport Acquisition Documents.

 

“Aggregate Bridge Loan Commitment” means, on any date of determination, the
aggregate amount on such date of the Bridge Loan Commitments of all of the
Banks.  On the Amendment No. 3 Effective Date, the Aggregate Bridge Loan
Commitment is $20,000,000.00.

 

“Amendment No. 3 Effective Date” means December 22, 2005, or, if later, the date
on which the conditions contained in Section 5 of Amendment No. 3 have been
satisfied (or waived in accordance with Section 11.01 of the Loan Agreement).

 

“Bridge Loan Commitment” means, with respect to each Bank, the commitment and
obligation of such Bank to make Bridge Loans under the terms of this Agreement,
in an aggregate principal amount not to exceed the amount set forth opposite
such Bank’s name on Schedule IX, or in an Assignment and Assumption Agreement
executed by it, in all cases as such amount may be reduced from time to time in
accordance with the terms hereof.

 

“Bridge Loan Credit Exposure” means, with respect to any Bank at any time, the
sum of the outstanding principal amount of such Bank’s Bridge Loans.

 

“Bridge Loans” has the meaning given to such term in Section 2.15(a) hereof.

 

“Bridge Loans Maturity Date” means June 30, 2006.

 

“Bridge Loan Notes” means the various Bridge Loan Notes of the Borrower to each
of the Banks in an aggregate amount not to exceed the principal amount of their
respective Bridge Loan Commitment, in the form of Exhibit J hereto evidencing
the Bridge Loans made by the Banks hereunder (each a “Bridge Loan Note”) as the
same may be amended, modified, extended, renewed, restated, consolidated and
replaced from time to time.

 

“Bridgeport Acquisition Documents” means the various agreements and instruments
executed by and between the Borrower and BPT IP, LLC including but not limited
to that certain Alliance Agreement dated November, 2004 whereby among other
things, BP IP, LLC granted to the Borrower an option to purchase the

 

4

--------------------------------------------------------------------------------


 

Additional Technical Information on or before December 31, 2005 as described
with particularity in Section 7.6.3 of the Alliance Agreement.

 

“ROC Joint Venture Agreement” means the Joint Venture Agreement dated as of
February 12, 1999 by and among the Borrower and the ROC Shareholders, as the
same may have been amended, modified or restated from time to time or any time.

 

“ROC Shareholders” shall mean and refer to the ROC Shareholders identified under
the terms of the Joint Venture Agreement (as such agreement was in effect on
February 12, 1999) as Mr. R.M. Yang, Ms. Shain Wu, Mr. Paul Ling and Ms. J. R.
Ho.

 

“Taiwanese Property” has the meaning given to such term is Section 2.15(h) of
the Loan Agreement.

 

2.10                           Section 2.01 of the Loan Agreement shall be
amended to include a new sub-section (c) which shall read as follows:

 

(c)                                  Bridge Loans.  Subject to the terms and
conditions set forth in this Agreement, each Bank agrees to make Bridge Loans to
the Borrower from time to time from the Amendment No. 3 Effective Date until the
Bridge Loans Maturity Date in an aggregate principal amount that will not result
in: (i) such Bank’s Bridge Loan Credit Exposure exceeding such Bank’s Bridge
Loan Commitment, and (ii) the aggregate Bridge Loan Credit Exposure of all Banks
exceeding the Aggregate Bridge Loan Commitment.  With the advance of each Bridge
Loan, the Aggregate Bridge Loan Commitment of the Banks shall immediately be
reduced by the same principal amount thereof.

 

2.11                           The payment application provisions outlined in
Section 2.05 of the Loan Agreement shall be modified to read as follows:

 

(i)                                     first, to the payment of any outstanding
costs and expenses incurred by the Agent in protecting, preserving or enforcing
rights under this Agreement and the other Loan Documents and in any event
including all costs and expenses of a character which the Borrower has agreed to
pay under Section 11.03 hereof (such funds to be retained by the Agent for its
own account unless it has previously been reimbursed for such costs and expenses
by the Banks, in which event such amounts shall be remitted to the Banks to
reimburse them for payments theretofore made to the Agent);

 

(ii)                                  second, to the payment of any outstanding
interest or other fees or indemnification amounts due with respect to the
Obligations represented by the Bridge Loan Notes, ratably as among the Agent and
the Banks in accord

 

5

--------------------------------------------------------------------------------


 

with the amount of such interest and other fees or indemnification amounts owing
each;

 

(iii)                               third, to the payment of any outstanding
interest or other fees or indemnification amounts due with respect to all
Obligations other than the Obligations represented by the Bridge Loan Notes,
ratably as among the Agent and the Banks in accord with the amount of such
interest and other fees or indemnification amounts owing each

 

(iv)                              fourth, to the payment of the principal of the
Swing Loans;

 

(v)                                 fifth, to the payment of the principal of
the Bridge Loans;

 

(vi)                              sixth, to the payment of all other Obligations
in accordance with each Bank’s Pro Rata Share (including required payments into
the Facility Letter of Credit Shortfall Collateral Account), except that the
JPMorgan Obligations shall be only to a maximum amount of $8,000,000 and the
Bank Product Obligations of Subsidiaries of the Borrower that are not Credit
Parties shall be only to a maximum of $3,000,000;

 

(vii)                           seventh, to payment of any remaining unpaid
JPMorgan Obligations and Bank Product Obligations; and

 

(viii)                        eighth, to the Borrower or to whoever the Agent
reasonably determines to be lawfully entitled thereto.

 

2.12                           All references contained in Section 2.12 to the
prepayment of the Term Loans and Revolving Loans shall be modified to read,
“Term Loans, Revolving Loans and Bridge Loans (if any)”.

 

2.13                           The last sentence of sub-section 2.12(c) shall be
deleted in it entirety and replaced with the following language:

 


THE AGENT SHALL APPLY ANY SUCH MANDATORY PREPAYMENT FIRST TO THE BRIDGE LOANS
(IF ANY) AND THEN TO THE TERM LOANS.


 

2.14                           In addition to the changes described in
Paragraphs 2.10 and 2.11 above, Section 2.12 of the Loan Agreement shall also be
modified to include the following language for a new sub-section (e):

 

6

--------------------------------------------------------------------------------


 


(E)                                  SUBJECT TO AND WITHOUT WAIVER OF THE
MANDATORY PREPAYMENT PROVISIONS OF THIS AGREEMENT, THE BRIDGE LOANS MAY BE
PREPAID AT ANY TIME OR FROM TIME TO TIME (SUBJECT TO ANY APPLICABLE FEES,
INCLUDING ANY LIBOR BREAKAGE FEES).


 

2.15                           Article 2 of the Loan Agreement shall be amended
to include a new Section 2.15 which shall read as follows:

 


SECTION 2.15                            AMOUNT AND TERMS OF THE BRIDGE LOANS.


 


(A)                                  AS OF THE EFFECTIVE DATE, THE BANKS AGREE,
ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO MAKE LOANS (THE “BRIDGE
LOANS”) TO BORROWER, IN THE AGGREGATE PRINCIPAL AMOUNT OF TWENTY MILLION AND
00/100 DOLLARS ($20,000,000.00).


 


(B)                                 BORROWER’S OBLIGATION TO REPAY THE BRIDGE
LOANS SHALL BE EVIDENCED BY ITS PROMISSORY NOTES IN SUBSTANTIALLY THE FORM OF
EXHIBIT J TO THIS AGREEMENT, WITH BLANKS APPROPRIATELY COMPLETED.  BRIDGE LOAN
NOTES SHALL BE DELIVERED BY THE BORROWER TO EACH OF THE BANKS IN CONNECTION WITH
EACH ADVANCE MADE UNDER THE BRIDGE LOAN COMMITMENT (THE AMOUNT OF WHICH SHALL BE
DETERMINED ON THE BASIS OF THE PERCENTAGE OF EACH BANK’S RESPECTIVE BRIDGE LOAN
COMMITMENT), PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF ALL OF THE
RESPECTIVE BANKS’ BRIDGE LOAN NOTES SHALL NOT AT ANY TIME OR FROM TIME TO TIME
EXCEED THE AGGREGATE BRIDGE LOAN COMMITMENT.


 


(C)                                  EXCEPT FOR BORROWINGS WHICH EXHAUST THE
FULL REMAINING AMOUNT OF THE AGGREGATE BRIDGE LOAN COMMITMENT AVAILABLE TO THE
BORROWER, ALL BRIDGE LOANS SHALL BE IN AN AMOUNT EQUAL TO AT LEAST ONE MILLION
AND 00/100 DOLLARS ($1,000,000.00).


 


(D)                                 UNLESS EARLIER DUE OR TERMINATED PURSUANT TO
SECTIONS 2.12 (INCLUDING AS SET FORTH IN SECTION 2.15(H) BELOW AND, 9.02), THE
ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF THE BRIDGE LOANS SHALL BE DUE AND
PAYABLE, AND THE BRIDGE LOAN COMMITMENT SHALL TERMINATE ON THE BRIDGE LOANS
MATURITY DATE.


 


(E)                                  INTEREST SHALL ACCRUE AND THE BORROWER
SHALL PAY INTEREST TO THE BANKS PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF
SECTION 2.7 OF THIS AGREEMENT.


 


(F)                                    INTEREST ON THE BRIDGE LOANS SHALL BE
PAID IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT, IN THE CASE OF BASE RATE LOANS
ON THE FIRST DAY OF EACH MONTH AND IN THE CASE OF LIBOR LOANS, ON THE LAST DAY
OF THE INTEREST PERIOD WITH RESPECT THERETO.  ALL REMAINING ACCRUED INTEREST
SHALL BE DUE AND PAYABLE ON THE BRIDGE LOANS MATURITY DATE.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Borrower shall make each payment under this
Agreement and under the Bridge Loan Notes in accordance with the provisions of
Section 2.05 of this Agreement.  Without limiting the generality of the
foregoing statement, each payment under this Agreement shall be made by the
Borrower not later than 11:00 a.m. New York time on the date when due, in lawful
money of the United States, and payable to the Agent at its Principal Office in
immediately available funds.  Borrower hereby authorizes the Agent, if and to
the extent payment is not made when due under this Agreement and under the
Bridge Loan Notes, to charge from time to time against any account of Borrower
with the Agent any amount so due.  Whenever any payment to be made under this
Agreement or under the Bridge Loan Notes shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of interest.

 


(H)                                 THE PROCEEDS OF THE BRIDGE LOANS SHALL BE
USED BY BORROWER TO FINANCE: (I) THE PURCHASE OF THE ADDITIONAL TECHNICAL
INFORMATION IN ACCORDANCE WITH THE TERMS OF THE BRIDGEPORT ACQUISITION
AGREEMENT, (II) THE PURCHASE BY THE BORROWER OF THE ROC SHAREHOLDERS UNDER AND
PURSUANT TO THE TERMS OF THE ROC JOINT VENTURE AGREEMENT, AND (III) THE
BORROWER’S PURCHASE OF THE LANDS LOCATED AT AND COMMONLY KNOWN AS 305 NAN-KANG
SUB-SECTION LIN-TZE SECTION, NANTO COUNTY, TAIWAN AND THE BUILDINGS THEREON
(INCLUDING A FOUR-FLOOR OFFICE BUILDING AND A FACTORY WITH TWO FLOORS ABOVE THE
GROUND LEVEL AND ONE BASEMENT BELOW THE GROUND LEVEL)(WITH THE LANDS AND
IMPROVEMENTS LOCATED THEREON BEING COLLECTIVELY REFERRED TO HEREIN AS THE
“TAIWANESE PROPERTY”) UNDER AND PURSUANT TO THE TERMS OF THE ROC JOINT VENTURE
AGREEMENT AND IN THE LEASE AGREEMENT ATTACHED THERETO AS AN EXHIBIT THEREOF. 
BORROWER WILL NOT, DIRECTLY OR INDIRECTLY, USE ANY PART OF SUCH PROCEEDS FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK WITHIN THE MEANING OF
REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR TO
EXTEND CREDIT TO ANY PERSON FOR THE PURPOSE OF PURCHASING OR CARRYING ANY SUCH
MARGIN STOCK, OR FOR ANY PURPOSE WHICH VIOLATES, OR IS INCONSISTENT WITH,
REGULATION X OF SUCH BOARD OF GOVERNORS.


 


(I)                                     PRIOR TO THE DISBURSEMENT OF THE
PROCEEDS OF ANY BRIDGE LOAN THE PRESIDENT, TREASURER, CONTROLLER OR CHIEF
FINANCIAL OFFICER SHALL CERTIFY TO THE AGENT, IN WRITING IN A FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT: (I) AS TO THE USE OF PROCEEDS FOR SAID BRIDGE LOANS,
(II) THAT THE PROPOSED USE OF PROCEEDS IS AND SHALL AT ALL TIMES BE IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND (III) THAT THE
CONSUMMATION OF THE RELEVANT ACQUISITION SHALL BE COMPLETED IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THE RELEVANT AGREEMENTS OR INSTRUMENTS AS
ACKNOWLEDGED AND PERMITTED HEREBY.  NOTWITHSTANDING THE FOREGOING, WHEREVER
HEREIN AN ACQUISITION IS PERMITTED IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT
OR INSTRUMENT, NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES

 

8

--------------------------------------------------------------------------------


 


MAY MATERIALLY MODIFY, AMEND, OR WAIVE ANY OF THE TERMS OR CONDITION THEREOF
AFTER THE DATE HEREOF WITHOUT NOTICE THEREOF TO, AND THE WRITTEN CONSENT OF THE
AGENT.


 


(J)                                     ALTHOUGH NO SPECIFIC REFERENCE IS MADE
WITHIN THE BELOW NOTED-SECTIONS TO THE BRIDGE LOANS AND WITHOUT LIMITING THE
GENERAL APPLICABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT, THE PROVISIONS
OF SECTION 3 AS WELL AS THE PROVISIONS OF SECTIONS 2.04, 2.05 (AS MODIFIED BY
THE TERMS OF THIS AMENDMENT NO. 3), 2.06, 2.07, 2.08, 2.10 AND 2.12 (AS MODIFIED
BY THE TERMS OF THIS AMENDMENT NO. 3) SHALL APPLY TO THE BRIDGE LOANS.


 


(K)                                  ON THE AMENDMENT NO. 3 EFFECTIVE DATE, THE
AGENT SHALL HAVE RECEIVED FROM THE BORROWER AN UPFRONT FEE OF TWENTY FIVE (25)
BASIS POINTS ON THE AMOUNT BY WHICH EACH BANK’S COMMITMENT IS INCREASED PURSUANT
TO THIS AMENDMENT NO. 3, WHICH FEES SHALL BE FOR THE ACCOUNT OF EACH BANK.


 

2.16                           Section 7.01 of the Loan Agreement shall be
modified to include the following new sub-section (a)(xi):

 


(A)…


 


(XI)                                PROVIDED THAT THE BORROWER IS AT ALL TIMES
IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT, NO DEFAULT OR
EVENT OF DEFAULT EXISTS, AND NO EVENT OR CONDITION HAS OCCURRED OR IS CONTINUING
WHICH WITH THE GIVING OF NOTICE, LAPSE OF TIME OR OTHER CONDITION WOULD
CONSTITUTE A DEFAULT OR EVENT OF DEFAULT, THE BORROWER AND/OR ITS SUBSIDIARIES
MAY INCUR, ASSUME OR PERMIT TO EXIST DEBT IN CONNECTION WITH THE MORTGAGE OF THE
TAIWANESE PROPERTY; PROVIDED, HOWEVER, THAT: (A) THE AGGREGATE AMOUNT OF ANY
SUCH MORTGAGE DEBT SHALL NOT AT ANY ONE TIME OR FROM TIME TO TIME EXCEED
$6,000,000.00, (B) SAID MORTGAGE DEBT SHALL BE SECURED ONLY BY A MORTGAGE ON THE
TAIWANESE PROPERTY OR A SALE/LEASEBACK TRANSACTION AFFECTING THE TAIWANESE
PROPERTY, AND (C) ALL NET PROCEEDS (WITH NET PROCEEDS BEING DEFINED AS THE
PROCEEDS AVAILABLE TO THE BORROWER AFTER THE PAYMENT OF THE PURCHASE PRICE FOR
THE TAIWANESE PROPERTY IN ACCORDANCE WITH THE TERMS OF THE ROC JOINT VENTURE
AGREEMENT AND THE LEASE AGREEMENT ATTACHED THERETO, AND THE PAYMENT OF ANY
REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE BORROWER’S
PURCHASE OF THE TAIWANESE PROPERTY) RECEIVED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES (WHETHER DIRECTLY OR INDIRECTLY) IN CONNECTION WITH INCURRENCE OF
SUCH MORTGAGE DEBT SHALL BE PAID OVER TO THE AGENT WITHIN FIVE (5) BUSINESS DAYS
AND SHALL BE APPLIED BY THE AGENT AS A MANDATORY PREPAYMENT UNDER THE TERMS OF
THE LOAN AGREEMENT.  IN ALL EVENTS, IF COMPLETED IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, ANY RESULTING LIENS AND ENCUMBRANCES ON THE TAIWANESE PROPERTY
SHALL BE CONSIDERED A PERMITTED SUBSIDIARY REAL PROPERTY LIEN UNDER THE TERMS OF
SECTION 5.12(A) OF THE AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

2.17                           Section 7.06 of the Loan Agreement shall be
modified to include the following new sub-section (e):

 


(E)                                  PROVIDED THAT THE BORROWER IS AT ALL TIMES
IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT, NO DEFAULT OR
EVENT OF DEFAULT EXISTS, AND NO EVENT OR CONDITION HAS OCCURRED OR IS CONTINUING
WHICH WITH THE GIVING OF NOTICE, LAPSE OF TIME OR OTHER CONDITION WOULD
CONSTITUTE A DEFAULT OR EVENT OF DEFAULT, THE BORROWER SHALL BE PERMITTED TO:
(I) ACQUIRE THE MINORITY INTERESTS OF HARDINGE TAIWAN LIMITED THAT ARE CURRENTLY
OWNED BY THE ROC SHAREHOLDERS IN ACCORDANCE WITH THE TERMS OF THE ROC JOINT
VENTURE AGREEMENT, (II) PURCHASE THE TAIWANESE PROPERTY IN ACCORDANCE WITH THE
TERMS OF THE ROC JOINT VENTURE AGREEMENT, AND (III) ACQUIRE THE ADDITIONAL
TECHNICAL INFORMATION IN ACCORDANCE WITH THE TERMS OF THE BRIDGEPORT ACQUISITION
DOCUMENTS.


 

2.18                           Section 8.01 of the Loan Agreement shall be
deleted in its entirety and the following language shall be inserted in
replacement therefore:

 


SECTION 8.01                            LEVERAGE RATIO.  THE BORROWER SHALL
MAINTAIN A LEVERAGE RATIO AS MEASURED AS OF EACH QUARTERLY DATE OF NOT GREATER
THAN: (A) 3.50 TO 1.00 FOR THE FISCAL YEAR QUARTERS ENDING ON DECEMBER 31, 2005
AND MARCH 31, 2006, (B) 3.25 TO 1.00 FOR THE FISCAL YEAR QUARTERS ENDING ON
JUNE 30, 2006, AND (C) FOR THE FISCAL YEAR QUARTER ENDING ON SEPTEMBER 30, 2006
AND FOR EACH FISCAL YEAR QUARTER THEREAFTER, 3.00 TO 1.00.


 

2.19                           Section 8.02 of the Loan Agreement shall be
deleted in its entirety and the following language shall be inserted in
replacement therefore:

 

Section 8.02                            Consolidated Tangible Net Worth.  The
Borrower shall maintain a Consolidated Tangible Net Worth as measured as of each
Quarterly Date of not less than the sum of: (1) 85% of the Consolidated Tangible
Net Worth as of December 31, 2004, (b) an additional $500,000.00 as of each
successive Quarterly Date after the Effective Date, and (c) 90% of the Net Cash
Proceeds received by the Borrower or any of its Subsidiaries after the Effective
Date from any Equity Issuances.

 

2.20                           Article 8 of the Loan Agreement shall be modified
to include the following new Section 8.04:

 

Section 8.04                            Calculations.  Whenever appropriate and
without duplication, calculations made pursuant to this Article 8 shall give
effect, on a pro-forma basis, to the acquisitions of the Additional Technical
Information and the minority interests of the ROC Shareholders made during the
quarter or year to which the required compliance relates, as if such
acquisitions had been consummated on the first day of the applicable reporting
period.

 

10

--------------------------------------------------------------------------------


 

3.                                       Additional and Supplemental
Representations, Warranties and Covenants of the Borrower.  Borrower hereby
represents, warrants and covenants (as appropriate) to the Agent, in its
capacity as an Agent and as a Bank, and on behalf of the Banks that:

 

3.1                                 Corporate Authority.  The execution,
delivery and performance by the Borrower of this Amendment No. 3 and all other
Loan Documents in connection herewith, including the Notes for the Bridge Loans,
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action and does not and will not
require any consent or approval of its shareholders, which has not been
obtained, or contravene its certificate of incorporation or by-laws, as amended
to date.

 

3.2                                 Legally Enforceable Amendment.  Amendment
No. 1, Amendment No. 2, this Amendment No. 3, the Loan Agreement, as amended,
and other Loan Documents are all legal, valid and binding obligations of the
Borrower or other Credit Parties who executed them, enforceable against the
Borrower or such other Credit Parties who executed, in accordance with their
respective terms, except to the extent that such enforcement might be limited by
applicable bankruptcy, insolvency or other similar laws affecting creditors’
rights generally.

 

3.3                                 Compliance with Terms and Conditions of the
Joint Venture Agreement.  With each Bridge Loan extended for or in connection
with the Borrower’s purchase of the minority interests owned by the ROC
Shareholders and/or the purchase of the Taiwanese Property, the Borrower shall
represent and warrant to the Agent and the Banks that it has complied with the
requirements of the ROC Joint Venture Agreement and/or the Lease Agreement
referenced in and attached to the ROC Joint Venture Agreement as an
Exhibit thereto.

 

3.4                                 Compliance with Terms and Conditions of the
Bridgeport Acquisition Documents and Termination of Royalty Payments.  With each
Bridge Loan extended for or in connection with the Borrower’s purchase of the
Additional Technical Information, the Borrower shall represent and warrant to
the Agent and the Banks that it has complied with the requirements of the
Bridgeport Acquisition Documents.  In addition, the Borrower shall represent and
warrant to the Agent and the Banks that other than the payment of any royalties
due under the terms of the Bridgeport Acquisition Documents for transactions
completed prior to the date of the Borrower’s purchase of the Additional
Technical Information, then on and after the date of the Borrower’s purchase of
the

 

11

--------------------------------------------------------------------------------


 

Additional Technical Information, no further royalty payments shall be due and
owing to the any of the parties under the Bridgeport Acquisition Documents.

 

3.5                                 Reaffirmation of Existing Representations
and Warranties; Confirmation of Information Contained on Schedules.  The
Borrower hereby covenants that the representations, warranties and covenants set
fort in the Loan Agreement and in the other Loan Documents are true and complete
on and as of the Amendment No. 3 Effective Date.  The Borrower also hereby
covenants that: (a) the information contained on the Schedules and Exhibits
attached to the Loan Agreement and the other Loan Documents is true and complete
on and as of the Amendment No. 3 Effective Date and that updates to the
Schedules and Exhibits shall be provided pursuant to the terms of the Post
Closing Deliveries Agreement described in Section 5.5 below.

 

3.6                                 Events of Default.  With the exception of
any Default(s) or Event(s) of Default waived under Section 4 of this Amendment
No. 3, no Event of Default, Default or event which, with the giving of notice or
passage of time, or both, would become a Default or an Event of Default has
occurred and is continuing.

 

3.7                                 Material Adverse Change.  There has been no
material adverse change in the condition (financial or otherwise), business or
operations of the Borrower or any Subsidiary.

 

4.                                       Waivers; Consent of the Agent, Banks,
Syndication Agent and Documentation Agent.  In consideration for the Borrower’s
delivery of this Amendment No. 3 and the payment of the upfront fees relative to
the Bridge Loans as described in Section 2.15 (k), the Agent, Lead Arranger,
Syndication Agent, Documentation Agent and the Banks, hereby grant the following
waivers and consents to the Borrower:

 

4.1                                 Capital Expenditures.  Subject to the terms
and conditions of the Loan Agreement and provided that the Borrower is at all
times in compliance with the terms and conditions of the Loan Agreement, no
Default or Event of Default exists, and no event or condition has occurred or is
continuing which with the giving of notice, lapse of time or other condition
would constitute a Default or Event of Default, the Borrower shall be permitted
to exclude from the determination of Capital Expenditures after the date hereof:
(a) the costs associated with the closing of the transactions contemplated by
this Amendment No. 3 (which costs shall specifically include the costs
associated with the closing of the transactions described in
Section 7.06(e) above), and (b) the

 

12

--------------------------------------------------------------------------------


 

acquisition costs for the JD Edwards software incurred or to be incurred during
Fiscal Years 2005 and 2006, as previously represented to the Banks in writing by
Borrower, provided, however, that the acquisitions costs for said JD Edwards
software shall not, without the prior written consent of the Agent, exceed
$4,000,000.00.

 

4.2                                 Consolidated Tangible Net Worth Covenant. 
It is understood and agreed by the Agent, Lead Arranger, Syndication Agent,
Documentation Agent and the Banks, that the Borrower does not anticipate that it
will be in compliance with the Consolidated Tangible Net Worth Covenant set
forth in Section 8.02 of the Loan Agreement for the Quarterly Date of
December 31, 2005.  If the Borrower is in fact in violation of said covenant
measurement as of said Quarterly Date, the Agent, Lead Arranger, Syndication
Agent, Documentation Agent and the Banks hereby collectively waive the
Borrower’s non-compliance with this financial covenant for the measurement
period ending on the Quarterly Date of December 31, 2005.

 

4.3                                 Limited Waivers.  The waivers and consents
set forth in this Paragraph 4 of Amendment No. 3 are limited precisely as
written and shall not be deemed to be consent to or a waiver of any other term
or condition of the Loan Agreement or any of the other terms and conditions
contained in any other Loan Documents nor shall such waivers or consents
prejudice any right or rights which the Bank may now have or may have in the
future under or in connection with the Loan Agreement and/or any of the other
Loan Documents.

 

5.                                       Effectiveness.  This Amendment No. 3
shall be of no force or effect unless and until the date on which all of the
following conditions are met (with such date being hereinafter referred to as
the Amendment No. 3 Effective Date):

 

5.1                                 Counterparts.  The Agent shall have each
received counterparts of this Amendment No. 3 duly executed by the Borrower,
each of the Banks, the Agent and Lead Arranger, the Syndication Agent and the
Documentation Agent.

 

5.2                                 Reaffirmation Agreement.  The Agent shall
have received an original Reaffirmation Agreement as executed by the Borrower
and the Guarantors, whereby the Borrower and (as applicable) the Guarantors
shall reaffirm their existing obligations under the terms of the Security
Documents, Guaranty and/or Guaranty Supplement.

 

13

--------------------------------------------------------------------------------


 

5.3                                 Opinion.  The Agent, on behalf of the Banks,
shall have received an opinion of Sayles & Evans, counsel for the Borrower and
its Subsidiaries, in form and content reasonably satisfactory to the Agent and
its counsel.

 

5.4                                 Payment of the Upfront Fees.  The Agent
shall have received from the Borrower the upfront commitment fees described in
Section 2.15(k) of the Loan Agreement.

 

5.5                                 Post Closing Deliveries Agreement.  The
Agent shall have received a fully executed Post Closing Deliveries Agreement
whereby the Borrower shall agree to deliver to the Agent certain required items
within the time frames delineated within the Post Closing Deliveries Letter.

 

5.6                                 Borrower Due Diligence Documents.  The Agent
shall have received a certificate of the secretary of Borrower with attached
supporting documents as follows:

 

(i)                                     Resolutions duly adopted by the Board of
Directors of Hardinge authorizing the execution, delivery and performance of the
Borrower’s obligations under this Amendment No. 3 and any Bridge Loan Notes
delivered in connection herewith;

 

(ii)                                  An Incumbency Certificate;

 

(iii)                               Copies of the Certificate of Incorporation
and By-Laws of Borrower and any amendments thereto; and

 

(iv)                              Appropriate good standing and lien searches
for the Borrower as determined by Agent.

 

5.7                                 Certifications.  The Agent shall have
received from the Borrower certifications together with copies of the ROC Joint
Venture Agreement and the Bridgeport Acquisition Documents, indicating that the
Borrower has provided the Agent with true and complete copies of the ROC Joint
Venture Agreement and Bridgeport Acquisition Documents, together with copies of
all amendments, addendums or other modifications thereto.

 

5.8                                 Reimbursement of the Agent.  As
consideration for the delivery of this Amendment No. 3 by the Agent, Lead
Arranger, Syndication Agent, Documentation Agent and the Banks, the Borrower
shall reimburse, indemnify and hold Agent harmless for the reasonable fees and
actual costs and expenses incurred by the Agent for the services of legal
professionals engaged by the Agent in connection with the negotiation and
preparation of this Amendment No. 3.  With

 

14

--------------------------------------------------------------------------------


 

respect to any amount required to be reimbursed by the Borrower pursuant to the
foregoing provision of this Paragraph 5.8, it is hereby agreed that the Agent
may charge any such amount to the Revolving Credit on the dates such
reimbursement is made.

 

6.                                       Miscellaneous.  The amendments set
forth in this Amendment No. 3 are limited precisely as written and shall not be
deemed to be a consent to any waiver of or modification of any other term or
condition of the Loan Agreement or any of the instruments or agreements referred
to therein, or prejudice any right or rights which the Bank may now have or may
have in the future under or in connection with the Loan Agreement, or any of the
instruments or agreements referred to herein.  Except as expressly provided in
Amendment No. 1, Amendment No. 2 and in this Amendment No. 3, the Loan Agreement
and the Loan Documents shall remain unchanged and in full force and effect,
except that each reference in the Loan Agreement, and in any of the other Loan
Documents, and in any agreements, certificates and notices simultaneously
herewith or hereafter executed under or pursuant to the Loan Agreement or the
other Loan Documents, to the “Loan Agreement”, “this Agreement”, “hereof”,
“herein” and similar terms referring to the Loan Agreement and other Loan
Documents, shall be deemed to refer to the Loan Agreement and the other Loan
Documents as amended by Amendment No. 1, Amendment No. 2 and this Amendment
No. 3.

 

This Amendment No. 3 shall be interpreted and construed according to its fair
meaning and neither for or against any party hereto, irrespective of which party
caused the same to be drafted.  Each of the parties hereto hereby acknowledges
that it has been or has had the opportunity to be represented by an attorney in
connection with the preparation and execution of this Amendment No. 3.

 

Other than the understandings, agreements, representations and warranties made
in connection with the Loan Agreement, Amendment No. 1 and Amendment No. 2, all
other prior understandings, agreement, representations and warranties, whether
oral or written, between the Borrower and the Agent and/or the Borrower and the
Banks are merged into this Amendment No. 3, which Amendment No. 3 completely
expresses their full agreement and has been entered into after full
investigation, neither party relying upon any statement made by anyone else that
is not set forth in this Amendment No 3.

 

15

--------------------------------------------------------------------------------


 

This Amendment No. 3 shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
in such state, without regard to conflict of laws principles.

 

This section headings in this Amendment No. 3 are inserted for convenience only
and shall not be considered a part of this instrument.

 

This Amendment No. 3 may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

 

[remainder of page left intentionally blank; signature pages to follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be executed
as of the date first above written.

 

 

 

HARDINGE INC.

 

 

 

 

 

 

 

By:

/S/ J. PATRICK ERVIN

 

 

 

Name:

J. Patrick Ervin

 

 

 

 

 

 

Title:

Chairman of the Board, Chief
Executive Officer and President

 

 

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY, as Agent, Lead Arranger and as a Bank

 

 

 

 

 

 

 

By:

/S/ SUSAN A.BURTIS

 

 

 

Name:

Susan A. Burtis

 

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Syndication Agent and as a Bank

 

 

 

 

 

 

 

By:

/S/ CHRISTINE M. DESCHAMPS

 

 

 

Name:

Christine M. Deschamps

 

 

Title:

Senior Vice President

 

17

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank

 

 

 

 

 

 

 

By:

/S/ CARL J. LUGER, JR.

 

 

 

Name:

Carl J. Luger, Jr.

 

 

Title:

Vice President

 

 

 

 

 

 

 

NBT BANK, NATIONAL ASSOCIATION, as a
Bank

 

 

 

 

 

 

 

By:

/S/ RONALD G. GOODWIN

 

 

 

Name:

Ronald G. Goodwin

 

 

Title:

Vice President

 

18

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF BRIDGE LOAN NOTE

 

[REPLACEMENT] BRIDGE LOAN NOTE

 

$                             

                            , 200  

 

HARDINGE INC. (the “Borrower”), a corporation organized under the laws of New
York, for value received, hereby promises to pay to the order of
                                    (the “Bank”) the principal sum of
                                                                       Dollars
($                          ), in lawful money of the United States of America
and in immediately available funds on June 30, 2006 an amount equal to the
outstanding principal hereunder and expenses.  Borrower also promises to pay
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at the rates of interest as provided in the
Agreement described below, on the date(s) and in the manner provided in said
Agreement.

 

This Bridge Loan Note is one of the Bridge Loan Notes referred to in that
certain Amended and Restated Credit and Term Loan Agreement (as amended from
time to time, the “Agreement”) dated as of January 28, 2005, made among Borrower
the Banks signatory thereto, Manufacturers and Traders Trust Company, as Agent
and Lead Arranger, JPMorgan Chase Bank, N.A., as Syndication Agent, and KeyBank
National Association, as Documentation Agent, and evidences a Bridge Loan made
thereunder.  All capitalized terms not defined herein shall have the meanings
given to them in the Agreement.

 

Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Bridge Loan Note.

 

This Bridge Loan Note may only be modified or amended by a written instrument
executed Borrower and Bank in accordance with the terms of the Agreement.  This
Bridge Loan Note shall be governed by the laws of the State of New York.

 

HARDINGE INC.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

Bridge Loan Commitment Amounts

 

 

 

 

Commitment

 

Bridge

 

Bank

 

Percentage

 

Commitment

 

 

 

 

 

 

 

Manufacturers and Traders Trust Company

 

0.357142857143 

 

7,142,857.14

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

0.285714285714 

 

5,714,285.71

 

 

 

 

 

 

 

KeyBank, National Association

 

0.214285714286 

 

4,285,714.29

 

 

 

 

 

 

 

NBT Bank, National Association

 

0.142857142857 

 

2,857,142.86

 

 

 

 

 

 

 

Total

 

1.000000000000 

 

20,000,000.00

 

 

20

--------------------------------------------------------------------------------

 